      Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 1 of 11 PAGEID #: 233




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

         Plaintiff,                                   Case No. 3:20-cr-130

vs.

TERRY BACCUS,                                         District Judge Michael J. Newman

      Defendant.
______________________________________________________________________________

     ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS (DOC. NO. 18)
______________________________________________________________________________

         Defendant Terry Baccus is charged in a single count indictment with being a felon in

possession of a firearm. Doc. No. 2. This case is before the Court upon Defendant’s motion to

suppress (doc. no. 18), the Government’s response (doc. no. 24), the record and evidence admitted

during a hearing on Defendant’s motion (doc. no. 27), and the parties’ post-hearing memoranda

(doc. nos. 29, 30, 31).

                                       I.      Background

         In the early morning hours of October 19, 2019, Dayton police officers Dorian Mercer and

David Lane were patrolling the west side of Dayton in a marked police cruiser. Doc. No. 27 at

PageID 74. Officer Mercer was driving. Id. at 94. During the suppression hearing, Officer Mercer

testified that, based on his experience, he thought the west side of Dayton is a high crime area. Id.

at 96. He also understood the west side of Dayton had a reputation for having more crime than

other areas of Dayton. Id.

         At approximately 2:00 a.m., the officers noticed a gray four-door Pontiac Grand Prix

(“Grand Prix”) parked on West Grand Avenue. Id. at 74, 96; Defendant’s Exhibit A. Officer
   Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 2 of 11 PAGEID #: 234




Mercer described the neighborhood as a residential area with houses on both sides of the street.

Id. at 97. Officer Mercer testified the Grand Prix was “impeding traffic. It was just in the middle

of the street.” Id. at 75. As they drove past the Grand Prix, the officers could not tell if anyone

was inside. Id. at 99. Officer Mercer noticed the vehicle’s engine running, a conclusion he based

on seeing “the exhaust was running.” Id. at 75.

       After passing the Grand Prix, Mercer turned the cruiser around, pulled up behind Grand

Prix, and parked. Id. at 74-75. One of the officers turned on the cruiser’s video camera. Id. at

100. The resulting video recording was admitted into evidence during the suppression hearing.

Counsel for both the Government and Defendant played the video and questioned Officers Mercer

and Lane about the recorded events.

       Officer Mercer testified that the officers approached the Grand Prix to investigate why it

was impeding traffic. Id. at 78. Before exiting the cruiser, the officers did not turn on its

emergency lights. Id. at 100. As they walked toward the Grand Prix, each officer used a flashlight

to illuminate its interior. Id. at 103. Officer Mercer walked on the driver’s side of the Grand Prix;

Officer Lane walked on the right passenger’s side. Id. at 77. Neither officer saw a weapon or any

narcotics inside the vehicle. Id. at 106, 152. However, both officers saw a man -- Defendant --

reclining in the driver’s seat of the Grand Prix. Id. at 79. Officer Mercer testified that Defendant

was “sweating”; Officer Lane testified that Defendant was “sweating profusely.” Id. at 79, 161-

62.

       Officer Mercer thought Defendant was unconscious, although Officer Mercer

acknowledged, “[s]omeone who is asleep might also look unconscious but just actually be

sleeping,” and “you can’t look at somebody who’s sleeping and determine consciousness.” Id. at

105. Officer Mercer also acknowledged he did not need to do anything to revive Defendant into



                                                  2
   Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 3 of 11 PAGEID #: 235




consciousness. Id. at 104-05. The officers did not attempt to wake Defendant by knocking on the

windows of the Grand Prix. Id. at 106. Officer Lane testified, “[Defendant] appeared to be

unconscious. He was sweaty. He didn’t seem to be awake or anything.” Id. at 139.

       Officer Lane opened the passenger side door, reached into the Grand Prix, turned the engine

off (by turning the ignition key), and removed the keys from the ignition. Id. at 105-06 163-64.

Officer Lane testified, “I felt at this time since the [Grand Prix’s] door was unlocked, the safest

option for the general public and myself and Officer Mercer was to remove the keys just in case

Mr. Baccus was startled and decided to flee the stop.” Id. at 143. Officer Lane noted he was also

prepared to check on Defendant’s sobriety. Id. Officer Lane explained, “I would say that in my

experience, it’s odd for somebody to be in the middle of the roadway -- parked or either stopped

in their vehicle. It’s also strange for them to be sleeping there and sweating profusely.” Id.

       During the suppression hearing, Government’s counsel asked Officer Lane, “[I]n your

training and experience, had you startled Mr. Baccus awake, what was the danger that you were

worried about?” Id. at 144. Officer Lane answered,

         Due to the fact that he [Defendant] could easily place the car in drive, I felt like
         if he was impaired or if there was something going on, that he -- or something
         going on with his intoxication or something else, he might just suddenly decide
         to pull forward or pull away from the stop and potentially harming other citizens
         in the area or himself or possibly us as well ….

Id. at 144-45.

       Defendant awoke when the Grand Prix’s engine shut off. Id. at 109. Defendant seemed

“startled,” and he reached first for the gear shifter then for the ignition. Id. at 108-09. At this

point, Officer Mercer intended to get Defendant out of the Grand Prix and question him. Id. at

109. One of the officers asked Defendant if he had any weapons or anything they needed to know

about. Id. at 110-11, 165. Defendant did not tell the officers that he had a firearm. Id. at 111.



                                                  3
   Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 4 of 11 PAGEID #: 236




       Officer Mercer opened the driver’s side door of the grey Pontiac and asked Defendant to

step out and raise his arms above his head. Id. As Defendant did so, he kept moving his right

hand towards the waistband of his pants, according to Officer Mercer. Id. at 84. Officer Mercer

again asked Defendant if he had anything on him. In response, Defendant “immediately placed

his right arm down to his waistband area again….” Id. Officer Mercer moved Defendant’s arms

back up. Id. at 84-85.

       Officer Mercer began patting down Defendant’s outer clothing and felt what he thought

was the handle of a firearm in Defendant’s front right waistband. Id. at 85. Consequently, Officer

Mercer handcuffed Defendant’s hands behind his back. Id. at 86, 116. Officer Mercer explained

he did this “[f]or the safety of everyone,” id. at 86, “[d]ue to feeling that firearm.” Id. Officer

Mercer then removed a gun from Defendant’s front right waistband and placed it on the Grand

Prix’s trunk. Id. at 87, 150. The police report written by Officer Mercer documents that the gun

was a Ruger P95 9mm with a magazine and 13 rounds. Id. at 122, Defendant’s Exh. A.

       Before the officers placed Defendant in the police cruiser, Officer Mercer performed a

more thorough pat down search and found a gun holster. Id. at 86. The officers then placed

Defendant in the cruiser’s back seat. Id. Before taking him to jail, either Officer Mercer or Lane

wrote him a citation for impeding traffic. Id. at 129. The police report lists Defendant’s arrest

charges, in part, as carrying a concealed weapon, having a weapon while under a disability, and

improperly handling of a firearm in a motor vehicle. Id. at Defendant’s Exh. A.

       In the present case, Defendant contends that Officer Lane’s warrantless entry into the

Grand Prix and Officer Mercer’s pat down search violated his rights under the Fourth Amendment.

Defendant seeks an Order suppressing all tangible evidence seized by the Government, and any

statements he allegedly made.



                                                4
     Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 5 of 11 PAGEID #: 237




                                II.    The Fourth Amendment

        The Fourth Amendment forbids “unreasonable searches and seizures” and provides, “no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly

describing the place to be searched, and the persons or things to be seized.” U.S. CONST. art. IV.

“‘It is well settled under the Fourth Amendment that a warrantless search is per se unreasonable

subject only to a few specifically established and well-delineated exceptions.’” United States v.

Trice, 966 F.3d 506, 512 (6th Cir. 2020) (quoting Morgan v. Fairfield Cty., 903 F.3d 553, 560-61

(6th Cir. 2018) (cleaned up).

        A defendant may assert a violation of the Fourth Amendment and seek suppression of

evidence by filing a pretrial motion. See Fed. R. Crim. P. 12(b)(3)(C). A defendant seeking

suppression of evidence bears the burden to show “a violation of some constitutional or statutory

right justifying suppression.’” United States v. Rodriguez-Suazo, 346 F.3d 637, 643 (6th Cir.

2003) (quoting United States v. Feldman, 606 F.2d 673, 679 n. 11 (6th Cir. 1979)).

        “The exclusionary rule prohibits the admission of evidence seized in searches and seizures

that are deemed unreasonable under the Fourth Amendment, as well as derivative evidence

acquired as a result of an unlawful search.” United States v. Kennedy, 61 F.3d 494, 497 (6th Cir.

1995) (citing Wong Sun v. United States, 371 U.S. 471, 484-85 (1963)).

                                        III.    Analysis

A.      The Stop

        The Government contends the officers’ observations were reasonable and appropriate

under the circumstances presented here. Doc. No. 24 at PageID 58. Relying on those observations

and conditions, the Government contends that probable cause supported the conclusion that a

traffic violation (impeding traffic) was occurring, and the officers had reasonable, articulable



                                                5
     Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 6 of 11 PAGEID #: 238




suspicion to investigate whether criminal activity (impaired driving) was occurring. Id.

        Defendant does not directly challenge these contentions. Doc. No. 18; Doc. No. 29,

PageID at 180-86; Doc. No. 31 at PageID 217. Consequently, the parties’ controversy focuses

first on Officer Lane’s warrantless entry into the Grand Prix and second on Officer Mercer’s pat

down search of Defendant after he exited the Grand Prix.

B.      Warrantless Entry Into The Grand Prix

        Defendant argues, “there was not a sufficient legal basis for the warrantless entry into [my]

vehicle, thus any subsequent observations and evidence obtained following said entry was the

result of an unlawful search and seizure in violation of the United States Constitution.” Doc. No.

29, PageID at 181. Defendant maintains that Officer Lane’s warrantless entry into the Grand Prix,

without at least trying to wake Defendant before intruding into the vehicle, “was unreasonable and

is different than ordering someone out of a vehicle to effectuate a stop.” Doc. No. 31 at PageID at

219. Defendant contends that Officer Lane’s decision to enter the Grand Prix and remove the keys

from the ignition was based on his hunch that Defendant would put the car in gear and either drive

away or injure the officers. Id. at 221 (quoting Doc. No. 29 at PageID 42, 78).

        The Government contends Officer Lane’s entrance into the Grand Prix -- and his

subsequent acts of turning off the ignition and taking the keys to effectuate Defendant’s seizure -

- was reasonable under the circumstances and therefore did not violate the Fourth Amendment.

Doc. No. 30 at PageID 192. The Government reasons that Officer Lane’s seizure of the keys “was

a reasonable means of physical restraint by which he could ensure that [Defendant] would not

leave the area pending the conclusion of the officers’ investigation.” Id. at 192-93.

        As indicated above, Defendant does not dispute the existence of probable cause to support

the conclusion that a traffic violation (impeding traffic) was occurring. He also does not dispute



                                                 6
   Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 7 of 11 PAGEID #: 239




the officers had reasonable, articulable suspicion to investigate whether criminal activity (impaired

driving) was occurring. Supra § III(A). Thus, the inquiry into Officer Lane’s removal of the keys

from the Grand Prix becomes, “ ‘whether the degree of intrusion was reasonably related in scope

to the situation at hand, which is judged by examining the reasonableness of the [officers’] conduct

given their suspicions and the surrounding circumstances.’ ” United States v. Stepp, 680 F.3d 651,

661 (6th Cir. 2012) (quoting United States v. Davis, 430 F.3d 345, 354 (6th Cir. 2005)). “An

investigative detention is reasonable in scope if the detention was sufficiently limited in time and

the investigative means used by the officers involve the least intrusive means reasonably

available.” Id.

       Officer Lane’s conduct in opening the passenger door of the Grand Prix, reaching inside,

turning off the engine, and removing the key was reasonable given the officers’ suspicions and the

surrounding circumstances. The Grand Prix was illegally parked in a high crime area at 2:00 a.m.

The officers observed Defendant sweating a great deal (even though it was October), and either

sleeping or unconscious in the Grand Prix’s driver’s seat.         In these circumstances, it was

objectively reasonable for the officers to investigate whether Defendant had been driving under

the influence of drugs or alcohol and whether he needed medical assistance. Additionally, Officer

Lane did not conduct a search for evidence while he reached inside the Grand Prix, and his conduct

in turning off the Grand Prix’s engine, removing the keys, and immediately withdrawing

constituted a minimal intrusion into the vehicle and was limited in scope to its purposes -- to

prevent Defendant from leaving before the officers completed their investigation, and to protect

the officers and public from harm if Defendant drove away in an impaired state. See id.; cf. United

States v. Herbin, 343 F.3d 807, 810 (6th Cir. 2003) (“[Officers] drew their weapons, seized the

occupants, and removed the key from the ignition of Ms. Thompson’s car. The agents already had



                                                 7
     Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 8 of 11 PAGEID #: 240




authority to seize, at least temporarily, the vehicles and their occupants based on probable cause

to believe traffic laws had been violated”).

        Defendant contends the officers’ conduct was not “the least intrusive means reasonably

available” to them because they could have attempted to wake Defendant by knocking on the

windows of the Grand Prix. Yet, this option was not reasonably available to the officers given the

danger it would pose if Defendant woke up and suddenly drove away. In contrast, it was

reasonable for Officer Lane to minimally intrude into the Grand Prix in a way that minimized, and

in fact prevented, any danger to the officers or public.

        Defendant points out there was no odor of alcohol near him or the Grand Prix and no visible

evidence of drugs or drug paraphernalia in or near the Grand Prix. Doc. No. 31 at PageID 221.

Defendant asserts that the officers had only the parking violation to support their initial decision

to investigate, and Officer Lane’s decision to intrude into the Grand Prix was based on his mere

hunch that Defendant might drive away. Id. However, this overlooks the fact that the Grand Prix’s

engine was running and Defendant was sweating profusely and either sleeping or unconscious at

2:00 a.m. in a high crime area. Given these facts, it was a realistic possibility, rather than a hunch,

that Defendant might drive away and place the officers or the public in peril.

C.      Pat Down Search

        Defendant next argues that Officer Mercer violated his rights under the Fourth Amendment

by performing a pat down search without a reasonable, articulable suspicion that Defendant was

carrying a weapon. Defendant emphasizes he promptly and respectfully responded to Officer

Mercer’s instruction to exit the Grand Prix and to Officer Mercer’s questions, but Officer Mercer

quickly initiated a pat down search in a manner that showed he “had already decided that he was




                                                  8
      Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 9 of 11 PAGEID #: 241




going to Terry 1 frisk [Defendant] before he got out of the vehicle.” Doc. No. 31 at PageID 225.

           The Government argues that Officer Mercer had reasonable, articulable suspicion that

Defendant was armed based on his behavior when he first awoke in the Grand Prix and after he

exited the Grand Prix.

            “[A]n officer who has a reasonable, articulable suspicion that criminal activity is afoot,

may conduct a brief investigatory stop and may search that individual in the interest of officer

safety.” United States v. Jeter, 721 F.3d 746, 755 (6th Cir. 2013) (citing Terry, 392 U.S. at 21-

23). “Reasonable suspicion exists where the officer can articulate specific, particularized facts

that amount to more than a ‘hunch.’ ” Id. (citing Terry, 392 U.S. at 27). “Ultimately, the test is

whether ‘a reasonably prudent [person] in the circumstances would be warranted in the belief that

his [or her] safety or that of others was in danger.’ ” United States v. Pacheco, 841 F.3d 384, 390

(6th Cir. 2016) (quoting United States v. Noble, 762 F.3d 509, 521-22 (6th Cir. 2014)); see Terry,

392 U.S. at 27.

           “[T]he determination of reasonable suspicion must be based on commonsense judgments

and inferences about human behavior.” Illinois v. Wardlow, 528 U.S. 119, 125 (2000) (citation

omitted).

           The video recording (by the camera in Officer Mercer’s police cruiser) reveals that

Defendant exited the Grand Prix in a cooperative manner and that Officer Mercer quickly

performed a pat down search of Defendant’s outer layer of clothing. See Doc. No. 27, Gov’t Exh.

1 at 2:20-23. But, there was more going on in this situation, and additional acts by Defendant

provided Officer Mercer with reasonable, articulable suspicion to think that he might be carrying

a weapon in the waistband of his pants.



1
    Terry v. Ohio, 392 U.S. 1 (1968).

                                                    9
  Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 10 of 11 PAGEID #: 242




       Recalling that Defendant woke inside the Grand Prix after Officer Lane removed the keys

from the ignition, Officer Mercer saw Defendant immediately reach for the gear shift and then for

the keys in the ignition. Doc. No. 27 at PageID 82. These actions, after Defendant was startled

awake, did not suggest that he was armed. Yet, Officer Mercer next saw Defendant begin to touch

“the top of his chest all the way down to the -- his waistband.” Id. The fact that Defendant stopped

touching himself when he reached his waistband suggested that, having lost his keys, he might

have been checking to see if he also lost his weapon. Certainly, Defendant could have been

innocently looking for his keys. But the totality of circumstances warranted cautious action by

Officer Lane, including that the officers found Defendant sleeping in his illegally parked car at

2:00 a.m. with the engine running in a high-crime area. See Wardlow, 528 U.S. at 125 (“Terry

recognized that the officers could detain the individuals to resolve the ambiguity…,” between

innocent conduct and criminal behavior); cf. United States v. Luqman, 522 F.3d 613, 617 (6th Cir.

2008) (“while the criminal patterns in an area will not alone justify a stop, they are a factor that

law enforcement can consider”).

       Officer Mercer testified that as Defendant exited the Grand Prix, he kept his right hand

close to his waistband while his left hand was moving freely while exiting the vehicle. Doc. No.

27 at PageID 83-84. Officer Mercer also testified, “When I asked if he had anything on him, he

immediately placed his right arm down to his waistband area again. I immediately placed his arms

back up.” Id. at 84. These actions -- combined with Defendant’s previous check of his waistband

while in his vehicle, his act of keeping his right hand close to his waistband when exiting his

vehicle, and his presence in an illegally parked car at 2:00 a.m. in a high crime area -- added up to

reasonable, articulable suspicion for Officer Mercer to believe that Defendant might have a

weapon in the waistband of his pants. Indeed, “ ‘a reasonably prudent person in the



                                                 10
  Case: 3:20-cr-00130-MJN Doc #: 33 Filed: 08/16/21 Page: 11 of 11 PAGEID #: 243




circumstances would be warranted in the belief that his [or her] safety or that of others was in

danger.’ ” Pacheco, 841 F.3d at 390. Accordingly, under these circumstances, Defendant’s pat

down did not violate the Fourth Amendment.

                                      IV.    Conclusion

       For all of the above reasons, Defendant’s motion to suppress (doc. no. 18) is DENIED.

       IT IS SO ORDERED.


August 16, 2021                                    s/Michael J. Newman
                                                   Hon. Michael J. Newman
                                                   United States District Judge




                                              11
